Citation Nr: 0311076	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-03 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The veteran and his former spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
July 1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Reno, 
Nevada, which denied the veteran's application to reopen his 
claim of service connection for a low back disability.  The 
veteran duly appealed the RO's decision.  In October 1998, he 
testified at a Board hearing in Washington, D.C.

In an April 1999 decision, the Board determined that new and 
material evidence had not been submitted to warrant reopening 
of the veteran's claim of service connection for a low back 
disability.  He appealed the Board's decision to the U.S. 
Court of Appeals for Veteran Claims (Court).  

While the case was pending at the Court, there was a change 
in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107) (West 2002)).  In light of these new provisions, in 
March 2001, counsel for the Secretary of VA filed an 
unopposed Motion for Remand and to Stay Further Proceedings.  
In a March 2001 Order, the Court granted the Secretary's 
motion, vacated the Board's April 1999 decision, and remanded 
the matter for additional action consistent with the 
Secretary's March 2001 Motion.

In September 2001, the Board remanded the matter to the RO 
for due process considerations.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).

In a March 2003 letter, the Board advised the veteran and his 
attorney that he was entitled to an additional hearing, as 
the Veterans Law Judge who conducted the October 1998 hearing 
was no longer employed by the Board.  See 38 U.S.C.A. § 7102 
(West 2002); 38 C.F.R. § 20.707 (2002).  In an April 2003 
letter, the veteran's attorney responded that the veteran did 
not desire to have another hearing.  


FINDINGS OF FACT

1.  In a July 1955 rating decision, the RO denied service 
connection for a low back disability; no appeal was initiated 
within one year following notice to the veteran in July 1955.

2.  In decisions issued in November 1966, September 1971, 
August 1975, and July 1988, the Board determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a low back disability.  

3.  Evidence received since the last Board decision denying 
service connection for a low back disability includes 
February and May 2002 private medical opinions, not 
previously considered, which bear directly and substantially 
on the specific matter under consideration regarding the 
issue of service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The July 1988 Board decision, which denied service 
connection for a low back disability, is final.  38 U.S.C.A. 
§ 4004(b) (West 1988) (now 38 U.S.C.A. § 7104(b) (West 
2002)); 38 C.F.R. § 19.193 (1988) (now 38 C.F.R. § 20.1100 
(2002)).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for a low back 
disability.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that on November 9, 
2000, the President signed into law the VCAA, which has since 
been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue on appeal.  The Board finds, given the favorable 
action taken herein, that no further notification action or 
assistance in developing the facts pertinent to this issue is 
required at this time.  

I.  Factual Background

The veteran's September 1950 military induction medical 
examination report is negative for complaints or 
abnormalities pertaining to the low back.  In January 1951, 
shortly after his entrance into service, the veteran sought 
treatment for a "bad back," stating that in 1947 he had 
sustained a low back injury in a motorcycle accident and had 
been experiencing constant low back pain since that time.  On 
psychiatric consultation in March 1951, back pains of 
undetermined origin were noted, and it was indicated that the 
veteran's back disability had existed since 1947 and had 
debilitated him in similar fashion in civilian life.  
Psychiatrically speaking, the examiner concluded that the 
problem was an inadequate personality.  The service medical 
records show that the veteran was thereafter examined 
repeatedly, including by orthopedic specialists.  Physical 
examination showed marked tenderness and spasm over the low 
back; however, none of the examiners was able to identify an 
organic cause for the veteran's low back complaints.  X-ray 
examination of the lumbosacral spine in April 1951 was 
normal.

In May 1951, the veteran was hospitalized at the U.S. Army 
Hospital at Fort Hood for psychiatric observation as a result 
of "constantly reporting on sick call complaining of low 
back pains."  A Neuropsychiatric Social History shows that 
on admission, he again reported that in 1947, he had been 
involved in a motorcycle accident in which he injured his low 
back.  He stated that he had been hospitalized for three days 
following the accident and had been issued a back brace.  
Since that time, the veteran stated that he had experienced 
constant low back pain which had prevented him from working 
full-time since 1947.  The psychiatric examiner noted that 
the veteran had been examined repeatedly in the orthopedic 
clinic, and that no pathology could be identified as the 
cause of his low back complaints.  The examiner's impression 
was moderate psychogenic musculoskeletal reaction, chronic, 
manifested by disabling back pain.  The examiner determined 
that this disorder had existed prior to the veteran's entry 
into service and recommended that the veteran be 
administratively discharged from service due to the pre-
existing disorder.  

At his May 1951 military separation medical examination, the 
veteran reported that he had had low back pain since 1947 
when he sustained injury in a motorcycle accident.  The 
diagnosis was psychogenic musculoskeletal reaction, chronic, 
moderate.  

Following his separation from service, in June 1955, the 
veteran filed a claim of service connection for a low back 
disability, stating that he had sustained a low back injury 
in October 1950.  In his application, he identified several 
individuals who reportedly had knowledge of his low back 
disability.  The RO contacted these individuals who 
responded, in essence, that the veteran had complained often 
in basic training of a "bad back."  None of the individuals 
was able to say how or when the veteran injured his back.

In June 1955, the veteran was hospitalized for treatment of 
low back complaints.  The VA hospitalization report showed 
that on admission, the veteran reported that he had been 
involved in a motorcycle accident in "1946" after which he 
had experienced some low back strain.  However, he claimed 
that he was able to work following the accident and had no 
severe difficulty until October 1950, one month after he 
claimed to have begun basic training.  He stated that he was 
eventually given a medical discharge due to his low back 
disability and had been unable to hold a steady job since 
that time.  On examination, a scar on the left flank was 
observed, "apparently residual of motorcycle accident."  
There was pain on motion of the low back.  X-ray studies of 
the lumbosacral spine were normal.  Based on the examination 
of the veteran it was thought that there was a degenerating 
disc lesion at the 5th lumbar interspace.  However, upon 
hospital rest, the veteran stated that he felt better and 
despite continued erector spine spasm, he refused surgery.  
The diagnosis on discharge was probable degenerating 
intervertebral disc, L-5 level.

In a July 1955 rating decision, the RO denied the veteran's 
claim of service connection for a low back disability on the 
basis that such disability had clearly and unmistakably 
preexisted service and had not been aggravated therein.  The 
veteran was notified of this decision by letter later that 
month.  The notification letter sent to the veteran explained 
that the evidence showed that his low back injury had 
preexisted service and that the service medical records 
contained no evidence of an in-service injury or disease 
which would have resulted in aggravation of the pre-service 
injury.

Since that final July 1955 rating decision, the veteran has 
repeatedly attempted to reopen his claim of service 
connection for a low back disability.  In January 1959, for 
example, he requested reopening of his claim "on [his] 
injured back."  In support of his claim, the RO obtained a 
February 1959 VA hospitalization report showing that the 
veteran had been admitted for treatment of a deviated nasal 
septum.  On admission, he reported a history of an injury to 
the lumbar spine as well as a left ankle fracture in 1956.  
Physical examination was negative for pertinent abnormalities 
and the assessment was deviated nasal septum.

The RO also obtained records showing that in August 1959, the 
veteran underwent private medical examination, apparently in 
connection with an application for state workers' 
compensation benefits.  On examination, the veteran claimed 
that he had been hoisting a six or seven hundred pound beam 
when he felt a sudden painful popping sensation in his low 
back.  He stated that he thereafter experienced increased 
pain, as well as hematuria.  He stated that he had had daily 
physical therapy for one month with no improvement and that 
his treating physician told him that he had "an old injury 
which had been re-injured on April 1, 1959."  The veteran 
also reported several previous low back injuries.  He stated 
that in 1946, he had "slightly injured" his low back in a 
motorcycle accident and that "in a very short while," he 
recovered.  He also claimed that in 1951 while in the Army, 
he had strained his back while running and was given a 
medical discharge.  The veteran then indicated that in 1955, 
he "sprained" his back after he fell from a truck; however, 
he denied experiencing any low back symptoms between 1955 and 
his claimed industrial injury in April 1959.  Based on the 
examination of the veteran, the examiner concluded that the 
veteran was "very markedly disabled" due to his April 1959 
low back injury.  He stated that he felt that the veteran had 
sustained an acute ruptured lumbosacral intervertebral disc 
on April 1, 1959.

In June 1959, the veteran submitted various lay statements 
attesting to the fact that he had complained of low back 
trouble in the first few weeks of basic training.  None of 
the laypersons was able to say how or when the veteran 
injured his back.  In a June 1959 statement, the veteran 
indicated that "I am not able to work due to my back injury, 
which I had before I went into service and for which I was 
discharged from service caused by aggravation from the 
service."

The veteran was again hospitalized in February 1961, 
complaining of low back pain for the past four years.  He 
denied previous trauma.  Physical examination showed that his 
prostate was enlarged and extremely tender to palpation.  The 
back showed a straightening of the normal lordotic curve.  
Straight leg raising was positive on the right at 60 degrees 
on the right at 80 degrees on the left.  X-ray examination of 
the lumbosacral spine was negative.  During the period of 
hospitalization, the veteran's prostate was massaged and he 
reportedly received instant relief.  The diagnosis on 
discharge was prostatitis.  In May 1961, the veteran was 
hospitalized and treated for an undiagnosed disease 
manifested by pain in the lower abdomen.

In February 1962, the veteran filed an application for 
workers' compensation from the State of California due to 
another claimed industrial injury.  He was examined in 
January 1963 by a private physician in connection with this 
claim.  During the examination, the veteran stated that he 
had been working under a car when the support gave way and he 
was thrown to the ground, injuring his back.  He also 
reported previous low back injuries; e.g., he stated that in 
1946, he had been involved in a motorcycle accident with 
resultant low back pain for two days.  He also claimed that 
in 1950, he jumped over a wall during basic training and 
thereafter experienced low back pain for four to five months.  
He also reported low back injuries in 1955 when he was 
hospitalized for two weeks after falling from a hay truck and 
in 1959, after attempting to lift a heavy beam.  The examiner 
indicated that the veteran appeared to have had a chronic low 
back syndrome dating from 1946 with intermittent aggravations 
since that time.  He concluded that the most recent low back 
injury in 1962 had rendered him totally disabled.  The 
tentative diagnosis was lumbar radiculopathy, etiology 
probable herniated intervertebral disc, to be clarified.

In January 1965, the veteran was seen in a VA orthopedic 
clinic.  He reported that he had injured his low back on two 
occasions in service and had been given a medical discharge 
due to his disability.  He stated that following his 
separation from service, he had reinjured his low back in 
1959 and 1962.  He stated that he had had a myelogram one 
year previously which had been normal.  Physical examination 
was within normal limits except for slightly limited range of 
motion.  X-ray studies showed a minor osteophyte at L-4 and a 
flattened curve, but were otherwise normal.  The diagnosis 
was chronic low back pain.  

In an April 1965 rating decision, the RO again denied the 
veteran's claim of service connection for a low back 
disability.  He appealed the RO's determination.  In his 
January 1966 substantive appeal, the veteran claimed that 
during basic training in 1951, "a fellow jumped on my back 
and I was treated for this condition."  He further stated 
that "[t]o my knowledge I did not injure my back while 
riding the motorcycle."

The veteran was afforded a VA medical examination in July 
1966.  He reported that he had injured his low back on three 
previous occasions; once in 1946 prior to his entrance into 
service, once in 1951 in service, and once post-service in 
1962 when a car fell on him and he was told that he had 
"ruptured a disc."  Based on his examination of the 
veteran, the examiner concluded that the veteran had no 
objectively demonstrable orthopedic condition.  Subsequent X-
ray studies of the lumbosacral spine were interpreted as 
normal.

In a November 1966 decision, the Board denied the veteran's 
claim of service connection for a low back disability.  In 
its decision, the Board found that the veteran's low back 
disability had preexisted service and had not been aggravated 
therein.  The Board determined that the veteran's assertions 
that he sustained a low back injury in service were not shown 
by the evidence of record which showed that his low back 
symptoms were a continuation of a pre-service injury.  

The veteran continued to seek service connection for a low 
back disability, and in May 1968, he submitted a letter from 
his former employer.  The letter indicated that the veteran 
had been employed there from January to July 1950, after 
which time he quit; he was rehired on November 21, 1950, but 
was terminated the following day, listing the reason for 
separation as "called to the Navy."  The company indicated 
that although they were unable to forward medical records, 
the veteran had been "employable" at the initial hire date, 
as well as the rehire date.

Subsequent VA outpatient treatment records from the Wadsworth 
VA Medical Center (VAMC) show that the veteran was examined 
by an "orthopedic conference" in July 1968.  During the 
examination, the veteran reported that he had been unable to 
work since 1962 due to low back pain.  The examination report 
noted that the veteran had been treated by over 30 doctors at 
the Wadsworth facility in the past, but that he had denied 
receiving any relief of his low back symptoms.  It was noted 
that three previous EMG tests had been normal and that a 
lumbar myelogram performed two years prior had also been 
normal.  After examination by the entire orthopedic staff, 
the consensus was that there was no organic pathology to 
account for the veteran's severe complaints.  Rather, it was 
felt that he was a dependent personality who had no 
motivation or desire to work, and that no further orthopedic 
treatment was indicated.

A July 1969 VA hospitalization report shows that the veteran 
was admitted in connection with gastrointestinal complaints.  
Past medical history included "trouble in 1950 with a 
ruptured disc as a child," in 1955 after a fall, and in 1959 
and 1962 after trauma to the back.  Physical examination was 
negative for pertinent abnormalities.  The diagnosis on 
discharge was diverticulosis.

A January 1970 VA psychiatric examination report shows that 
the veteran was referred for psychiatric examination due to 
exaggerated physical complaints.  The veteran stated that his 
difficulties began in 1962 when he sustained an industrial 
accident, hurting his back.  He claimed that he was currently 
unable to work due to his back.  With respect to his past 
medical history, a mild low back injury in a motorcycle 
accident in 1946 was reported, as well as an in-service low 
back injury.  The examiner concluded that the veteran had a 
"lifelong history of instability in work, the inability to 
accept the mature way of life, and when he was forced to do 
it, he became sick and disabled."  The diagnosis was 
psychophysiologic musculoskeletal disorder and the examiner 
concluded that therapy would be unsuccessful due to the 
veteran's complete lack of motivation.

The veteran underwent VA medical examination in February 
1970.  At the outset, the examiner described the veteran as 
vituperative about VA procedures from the moment he entered 
the examining room.  He was reportedly uncooperative during 
the examination, refusing to demonstrate range of motion of 
the lumbar spine or heel toe walking.  X-ray studies showed 
minimal lipping representing minimal degenerative 
spondylosis.  Disc spaces were normal with no arthritic or 
degenerative disc disease.  The diagnosis was minimal 
spondylosis by X-ray and the examiner noted that the veteran 
had subsequently apologized for his actions.

At a private May 1970 medical examination conducted in 
conjunction with an application for disability benefits from 
the State of California, the veteran reported that the first 
time he had injured his back was in service in 1950.  He 
stated that he had jumped over a barricade and another 
serviceman landed on top of him.  He stated that he was 
hospitalized for three weeks following the incident and had 
been given a medical discharge from service.  He also 
reported several post-service, on-the-job low back injuries 
which he sustained.  The diagnosis was probable herniated 
lumbosacral disc with radiculitis.  The examiner concluded 
that the veteran was totally disabled and should undergo an 
exploratory laminotomy.

In June 1970, the veteran's spouse stated that she had never 
told anyone that the veteran had no desire to work, and that 
he was "not pretending" to be unable to work.

In an October 1970 letter, a private physician indicated that 
he had treated the veteran in January 1962 for injuries he 
had sustained in an on-the-job injury.  He indicated that he 
believed that the veteran had sustained an intervertebral 
disc injury in the L2-3 or L3-4 region in January 1962 and 
that such injury resulted in total and permanent disability 
as of the date of the injury.  He indicated that two other 
examining physicians concurred with his opinion.

At a VA medical examination in November 1970, the veteran 
reported that in 1950, while in service, he jumped over a 
barricade and another soldier landed on top of him.  He 
stated he was hospitalized following this injury and given a 
medical discharge.  He also reported several post-service low 
back injuries, most recently in 1962.  The examiner noted 
that the veteran had been repeatedly examined and found to 
have a low back strain.  However, he indicated that 
myelograms performed in 1962 and 1966 had both been normal.  
X-ray examination showed some narrowing of the lumbosacral 
disc space with minimal sclerosis and no apparent facet, 
arthritis, or subluxation.  The diagnosis was acute and 
chronic lumbosacral strain with conversion hysteria by 
history.

In June 1971, the veteran and his spouse testified at a 
hearing at the RO.  He stated that prior to his entrance into 
service, he worked at the Oscar Mayer company.  Prior to 
being hired, he indicated that he had received a complete 
physical examination and was found to be fit for employment.  
Likewise, he testified that when he was examined in 
connection with his entrance into the military, his back was 
normal.  As such, he argued that the RO and the military had 
been mistaken that his low back disability had pre-existed 
service.  He explained that although he had been involved in 
a motorcycle accident in 1946 and had hurt his back, he had 
not sustained a serious low back injury.  In fact, he claimed 
that he told military physicians that his back pain persisted 
for no more than a day or two following the motorcycle 
accident and that he was never hospitalized prior to his 
entrance into service for low back pain.  He also testified 
that his first serious low back injury had occurred in 
service when a soldier jumped over a barricade and landed on 
his back.  He stated that he had been hospitalized for two 
weeks thereafter at Fort Leonard Wood, Missouri.  

In a September 1971 decision, the Board again denied service 
connection for a low back disability.  In its decision, the 
Board again noted that none of the veteran's service medical 
records referred to an in-service low back injury; rather, 
these records made repeated reference to low back complaints 
recurring since a pre-service motorcycle accident.  Thus, the 
Board concluded that the veteran's assertions that his 
current low back disability was sustained during military 
training were "contrary to the detailed clinical data 
recorded during service."  In addition, the Board found, 
even if the veteran's assertions regarding the in-service 
injury were true, he had not sustained trauma such as to 
increase the preexisting level of low back disability.  The 
Board concluded that the evidence received since the November 
1966 decision was cumulative of evidence previously 
considered and was not referable to the inception or 
increased severity of the low back disability during service.

At a February 1974 VA medical examination conducted in 
conjunction with a claim for VA nonservice-connected pension 
benefits, the veteran asserted that he was totally disabled 
due to several disabilities, including low back pain.  The 
diagnoses included chronic low back strain.

An April 1974 private medical examination report shows that 
X-ray examination of the veteran's lumbar spine showed 
narrowing of the disc space between L5 and S1, with no 
evidence of lumbar spondylosis.

In a July 1974 letter, a private medical facility indicated 
that the veteran had been treated there since January 1962 
for chronic low back pain and gastritis.

At a November 1974 VA psychiatric examination, the diagnosis 
was chronic, moderate psychophysiologic reaction, 
musculoskeletal and gastrointestinal, in a passive dependent 
personality.  The examiner noted that although there may have 
been an organic component to the veteran's back problems in 
the past, at present, his almost total preoccupation with his 
back and anxiety are evidence of a psychophysiologic reaction 
of longstanding which has almost become part of the veteran's 
characterologic makeup.

At a VA medical examination in January 1975, the veteran 
reported that he had low back pain which prevented him from 
working and wished to obtain VA compensation benefits to 
supplement his Social Security disability payments.  He 
indicated that during his military service, another 
serviceman jumped over a barricade and fell on him, causing a 
low back injury.  He stated that he was hospitalized for 
three weeks thereafter and given a medical discharge.  The 
veteran stated that following his discharge from service, he 
worked as an auto mechanic between 1951 and 1962 at which 
time he sustained a serious low back injury when a car fell 
on him.  He stated that he had been unemployed since that 
time.  After physical examination, the impression was low 
back pain with no significant physical findings to localize a 
specific derangement, probably psychophysiologic reaction.  
The examiner indicated that because of the veteran's 
personality type, he would never be able to be rehabilitated 
for any type of work; however, this was not on the basis of 
an anatomic or physiologic problem, but more of an emotional 
problem.  The examiner indicated that, thankfully, the 
veteran had not had back surgery as he thought the veteran's 
back problems would "probably double" if surgery were to 
take place.

In an August 1975 decision, the Board again denied the 
veteran's claim of service connection for a low back 
disability.  In reaching this decision, the Board found that 
the additional evidence received since the September 1971 
Board decision was repetitive and cumulative of evidence 
previously considered and did not establish a new factual 
basis upon which the veteran's current low back complaints 
could be determined to be due to disease or injury incurred 
in or aggravated by service.  

In a March 1979 statement, a private chiropractor indicated 
that he had treated the veteran since March 1978 for 
complaints of constant paraspinal pain of the lumbar area.  
His diagnoses included moderate post-traumatic chronic 
exacerbative degenerative intervertebral disc syndrome.

At a VA medical examination in April 1979, the veteran 
reported that he initially injured his back in service when a 
soldier jumped on his back.  He stated that he was 
hospitalized for four months thereafter and medically 
discharged.  He claimed that he had had low back pain since 
that time.  He also stated that he reinjured his low back in 
1962 and that two subsequent myelograms had shown 
degenerative discs at L2 and L3 with abnormal curvature of 
the spine.  He stated that he had been on total disability 
since 1975.  The examiner noted that the veteran's claims 
folder was not available for review.  X-ray examination of 
the lumbar spine showed normal alignment with moderate 
spurring and lipping at L3-5 with moderate degenerative 
spondylosis in the lower lumbar area.  There was associated 
chronic degenerative disc disease evidenced by minimal 
narrowing and a minimal anterior bulging of the anulus.  The 
diagnoses included moderate degenerative spondylosis of the 
lower lumbar area.  On VA psychiatric examination in April 
1979, the examiner indicated that he found no psychiatric 
illness per se, but that the veteran was essentially a 
dependent individual who was not employable because of lack 
of motivation.  

An August 1984 private X-ray study shows degenerative changes 
consisting of disc space narrowing at the level of L5-S1 and 
spur formation of the lower lumbar vertebral body, with no 
evidence of spondylolisthesis or fracture.

In a December 1984 statement, the veteran indicated that when 
he entered service in 1950 he was "a well able bodied 
healthy man" as evidenced by his military entrance 
examination.  However, he indicated that due to in-service 
injury, he was now totally disabled.

In an August 1985 statement, the veteran again claimed that 
during his period of active service, another soldier jumped 
over a barricade and landed on his back.  The veteran stated 
that he was treated for a lengthy period of time following 
this injury and was eventually given a medical discharge due 
to his low back disability.  He indicated that he had 
explained "time and time again" that his low back was not 
disabled prior to his entrance into service.  Rather, he 
stated that it was initially injured therein.  In support of 
his claim, he noted that he had submitted "letters from many 
of the men in my company who observed the man falling on my 
back - one in particular was [E.E.] plus several other men 
who gave pertinent information."  

In a May 1987 statement, a former serviceman who served with 
the veteran indicated that in approximately January 1951, he 
recalled that the veteran was on sick call a great deal and 
told him he had been receiving pain shots.  He stated that he 
had not witnessed any accident which could have caused the 
condition, but that the veteran seemed to walk in a normal 
manner when he was inducted, with no evidence of back pain.

In November 1987 (and on several occasions thereafter), the 
veteran submitted copies of 1951 morning reports and daily 
sick call reports obtained from the National Personnel 
Records Center.  These documents show that he received 
medical treatment in service on numerous occasions for 
unspecified reasons.  Several reports show that in a section 
entitled "In Line of Duty (Yes or No)", the record was 
marked "yes."  The dates of treatment in the morning and 
sick call reports generally correspond to the dates of 
treatment in the veteran's service medical records.  

In a July 1988 decision, the Board denied the veteran's claim 
of service connection for a low back disability on the basis 
that new and material evidence had not been submitted.  In 
its decision, the Board found that the additional evidence 
submitted by the veteran was cumulative of evidence 
previously considered.  The Board also noted that even if he 
had reinjured his low back in service as alleged, the in-
service trauma healed without leaving residual disability as 
none was found on examination prior to discharge from 
service.  In addition, the Board noted that no clinical 
findings after service were noted to be the result of or 
otherwise associated with in-service injury.  As set forth 
above, the Board's decision is final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 4004(b) 
(West 1988); 38 C.F.R. § 19.193 (1988).

II.  Law and Regulations

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2002).  

Pursuant to 38 C.F.R. 3.156(a), "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  It has been emphasized that, 
while not every piece of new evidence is "material," some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not eventually 
convince VA to alter its prior adverse decision.  See Hodge 
v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

In Evans v. Brown, 9 Vet. App. 273, 284 (1996), the Court 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  See also Hickson v. West, 
12 Vet. App. 247, 251 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  This presumption 
of credibility, however, is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).  

III.  Analysis

With these considerations, the Board must now review the all 
of the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final Board decision in July 1988.

This additional evidence includes numerous letters which the 
veteran has submitted to his elected representatives.  For 
example, in a February 1989 letter to the President, an 
August 1989 letter to his senator, and a December 1989 letter 
to his congressman, the veteran reiterated his arguments 
regarding his claim of service connection for a low back 
disability and attached copies of the morning and sick 
reports he previously submitted.  The government officials 
duly forwarded the veteran's letters to the RO which 
responded that his claim had been finally denied and it could 
be reopened only on the submission of new and material 
evidence.  

In an April 1990 statement submitted to the RO, the veteran 
again requested service connection for a low back disability, 
stating that he had injured his low back in basic training 
and that his condition had become worse since that time.  

The Board has carefully considered these additional 
statements, but finds that they are cumulative or redundant 
of numerous other statements previously of record and 
considered by the Board.  The statements contain essentially 
the same contentions as those which were considered by the 
Board in its prior decisions.  Likewise, the morning reports 
were already of record and considered by the Board in July 
1988 decision.  Evidence which is merely duplicative of 
evidence already in the record cannot be considered "new" 
for purposes of reopening a claim.  38 C.F.R. § 3.156(a).  
Thus, the evidence set forth above is not new and material.

In June 1990, the veteran submitted various clinical records, 
including a copy of a July 1989 private MRI report showing 
degeneration and bulging of the L3-4, L4-5, and L5-S1 discs 
and moderate compromise of the neural foramina at the L5-S1 
level due to marginal osteophytes and disc bulging.  Also 
submitted was a May 1990 VA outpatient treatment record and 
X-ray examination report showing degenerative joint disease 
of the lumbar spine with disc space narrowing at L4-S1 and 
large osteophytes at L3, L4, and L5.  The veteran also 
submitted a computer printout of various medications he was 
taking.  In September 1998, he submitted an August 1998 VA 
outpatient treatment record showing that he sought treatment 
for low back pain which he said had been present since 
service; the diagnosis was hypertrophic degenerative disc 
disease of the lumbar spine and lumbar spine stenosis.

The Board finds that this additional medical evidence is also 
cumulative of evidence previously considered.  At the time of 
the Board's July 1988 decision, the record was replete with 
evidence showing that the veteran had a current low back 
disability which he claimed was related to his period of 
service.  The recently submitted medical evidence merely 
reiterates this fact; it does not provide any competent 
medical information regarding the etiology or date of onset 
of the current low back disability.  As such, the Board finds 
that it is cumulative of evidence previously considered and 
is not evidence which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).

In May 1991, the veteran submitted a statement to the RO in 
which he alleged that he did not have a pre-service low back 
disability and that his current low back disability stemmed 
from an in-service incident in which an soldier jumped on his 
back.  At an April 1998 RO hearing, he reiterated these 
contentions, stating that although he was involved in pre-
service motorcycle accident, he only sustained a very minor 
low back injury which did not result in permanent disability 
as evidenced by the fact that he worked in strenuous manual 
labor jobs prior to service and was found to be fit on his 
military entrance examination.  He also subsequently 
submitted numerous other statements to this effect to various 
officials and his congressional representatives.  Attached to 
many of these statements were photocopies of numerous 
documents previously considered by the Board, such as the 
morning reports, the July 1969 VA hospitalization report, the 
July 1968 orthopedic conference report, various lay 
statements, the letter from Oscar Mayer, private medical 
records, and service personnel and medical records.  

As noted, evidence which is merely duplicative of evidence 
already in the record cannot be considered "new" for 
purposes of reopening a claim.  38 C.F.R. § 3.156(a).  The 
only document included in the veteran's attachments which was 
not duplicative of evidence previously considered was a May 
1991 statement signed by E.E., a man who served with the 
veteran in the Army.  In that statement, E.E. indicated that 
while attempting to negotiate an obstacle course wall during 
basic training, he landed on the veteran's back.  He 
indicated that the veteran was temporarily stunned and 
remained on the ground for 20 minutes, and that he was unable 
to get out of his bed thereafter.  E.E. indicated that the 
veteran was eventually given a medical discharge.  

The Board has carefully considered this statement, but 
concludes that it is cumulative and redundant of evidence 
previously considered.  While the aforementioned fellow 
serviceman's statement itself was not previously of record, 
the Board certainly considered (more than once) the veteran's 
assertions to the effect that another man landed on his back 
in service, as well as his assertions regarding the effect of 
this incident on his back.  Therefore, the information 
contained in the 1991 statement from E.E. was already of 
record at the time of the Board's previous decisions.  Thus, 
this information is cumulative and cannot serve to reopen the 
claim of service connection for a low back disability.  

With respect to the substance of the veteran's contentions 
themselves (i.e. that he did not sustain a pre-service low 
back disability in the motorcycle accident and that his 
current low back injury stemmed from the in-service 
incident), the Board notes that such assertions are quite 
familiar at this point.  In short, they are cumulative of 
contentions previously considered by the Board in its prior 
decisions.  In any event, the record shows that the veteran 
lacks the capability to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim of service connection. 

Other additional evidence submitted by the veteran since the 
last final July 1988 Board decision includes an undated 
letter to the RO with an attached August 1997 Certification 
of Military Service from the National Personnel Records 
Center.  Although the certification itself was not previously 
of record, the information contained therein is obviously 
cumulative of evidence previously considered.  The veteran's 
dates of service were obviously known at the time of the 
prior Board decisions.  

The veteran also provided testimony at an October 1998 Board 
hearing at which time he conceded that he was involved in a 
motorcycle accident in 1946 or 1947.  He stated he was 
traveling approximately 50 miles per hour when his bike hit 
some sand and he went into a skid and fell; however, he 
claimed that despite this high rate of speed he merely 
"scratched up" his hand and foot in the accident, and did 
not injure his low back in any way.  He claimed that in years 
following the motorcycle accident, in fact, he had worked 
without difficulty in strenuous manual labor jobs which 
required heavy lifting.  He testified that the first time he 
ever injured his low back was during basic training when he 
was participating in an obstacle course exercise.  He 
explained that he easily scaled the 10-foot obstacle course 
wall as he was "tall and lanky."  However, he stated that 
before he could move from the other side of the wall, another 
soldier fell on top of him.  He testified that he experienced 
immediate pain in his back for which he was treated, and he 
adamantly maintained that he had never told any physician 
that he had sustained a low back injury prior to service and 
indicated that he was baffled as to why the physicians would 
have recorded such information in his records.  Also 
testifying at the hearing was the veteran's former spouse who 
indicated that she had known the veteran since approximately 
1952; she stated that he had complained of low back pain 
since she had known him.  She testified that the physicians 
had recorded that he had a pre-service low back injury 
because "they are saying anything and everything they can to 
keep [the veteran] from getting what is rightfully his."  

The Board notes that the veteran's statement that he never 
told any physician that he had sustained a pre-service low 
back injury in a motorcycle accident is certainly new.  
Likewise, his former spouse's statements to the effect that 
military physicians fabricated the pre-service low back 
injury to prevent the veteran from "getting what is 
rightfully his" is also new.  In fact, in the more than 43-
year history of this claim, this is the first time such 
statements have been offered.  

As set forth above, the relevant case law provides that for 
purposes of determining whether evidence is new and material, 
it must be presumed to be true.  Justus v. Principi, 3 Vet. 
App. at 513.  There is, however, an important exception to 
that rule.  No such presumption applies to evidence that is 
inherently incredible.  Duran v. Brown, 7 Vet. App. at 220.  
Notwithstanding the voluminous evidence of record which 
demonstrates that the veteran himself repeatedly reported a 
pre-service low back injury, the Board is absolutely 
incapable of accepting that every military physician who ever 
treated him would conspire to fabricate false evidence of a 
pre-service low back disability in order to prevent him from 
obtaining future VA compensation benefits.  Such assertions 
are, frankly, preposterous and warrant no further discussion.

Finally, the Board observes that the veteran has recently 
submitted two private medical examination reports.  In a 
February 2003 letter, John Strickland, D.C., of the Low Back 
and Neck Pain Center, indicated that he had consulted with 
the veteran regarding a low back injury.  Dr. Strickland 
indicated that 

"[The veteran] states that his low back symptoms 
started in the early 1950's while serving in the 
military when another soldier fell from an eight 
foot barricade landing on his neck and upper back.  
According to [the veteran], the severity of the 
trauma was strong enough to rupture one of his 
kidneys.

An MRI dated January 11, 2002, showed an annular 
tear without disc protrusion at L3/L4, a mild 
annular tear wit bulge at L4/5, and a central disc 
protrusion effacing the anterior thecal sac at 
L5/S1.  In adults over the age of 40, the change of 
disc herniation decreases with age.  This is due to 
the loss of the amount of nucleus pulposus 
available to herniate as we age.  The disc bulges 
at L4/L5 and L5/S1, as seen on the MRI evaluation, 
tend to support [the veteran's] claim that the 
injury was sustained at an earlier age.

Dr. Strickland further indicates in his letter that the 
degenerative changes of the veteran's lumbar spine noted on 
December 2001 X-ray studies "are not advanced for [the 
veteran's] age and are probably due to altered biomechanics 
of the three joint complex, compensating for the injured 
intervertebral discs."  

Also submitted by the veteran was a May 2002 letter from 
Thomas Dunn, M.D., of the Desert Orthopedic Center.  In this 
letter, Dr. Dunn indicated that he had examined the veteran 
for purposes of evaluating a chronic lumbar spine condition.  
He noted that 

"[t]he patient relates that in 1950 while engaged 
in basic training in the Army, he jumped a wall, 
fell, and another soldier landed on top of him.  
Because of his back injury, he was given an 
Honorable Discharge.  He had only been in the Army 
for 9 months.  Since that time, he has not been 
able to hold down a long-term job due to back 
problems.  He has been reasonably totally disabled 
because of his back condition which is attributable 
to the initial accident and injury in the Army.

At this point, I am writing this letter to support 
his disability as it is directly related to that 
injury that occurred while he was an active-duty 
Army serviceman.  

Obviously, the letters from Drs. Strickland and Dunn are new 
as they were not previously of record.  Moreover, the 
probative value of these reports notwithstanding, the Board 
finds this evidence is material as it suggests the 
possibility, based on the history the veteran provided these 
examiners, that his current low back disability was incurred 
during service.  Justus v. Principi, 3 Vet. App. at 512-513 
(holding that in determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed).  Therefore, given the nature of the veteran's 
claim, and presuming the credibility of this evidence for the 
limited purposes of this decision, the Board finds that the 
evidence discussed above is new and material evidence 
sufficient to reopen the claim of service connection for a 
low back disability.  38 C.F.R. § 3.156(a).

Although the reopening requirements of 38 U.S.C.A. § 5108 
have been met, as set forth below, the Board has determined 
that additional development of the evidence is required prior 
to final consideration of this matter.


ORDER

The application to reopen the claim of service connection for 
a low back disability is granted.


REMAND

As noted above, there has been a change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

Under the VCAA, VA has a duty to provide a medical 
examination or obtain a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2002).  
The requirements set forth in paragraph (C) could be 
satisfied by competent evidence showing post-service 
treatment for a condition or other possible association with 
military service.

The veteran has not been afforded a VA medical examination in 
connection with his most recent claim.  Given the evidence of 
record, an examination is required by the VCAA.  

To ensure that VA has met its duty to assist the veteran and 
to ensure due process, the case is REMANDED for the 
following:

1.  The RO should contact the veteran and 
ask him to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who may possess 
additional records pertinent to his claim 
of service connection for a lo back 
disability.  After securing any necessary 
authorization for the release of medical 
information, the RO should attempt to 
obtain copies of the treatment records 
(not already of record).

2.  After the above records have been 
secured and associated with the claims 
folder, the veteran should be afforded a 
VA medical examination to determine the 
nature and etiology of his current low 
back disability.  The claims folders must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that any 
current low back disability identified on 
examination is causally related to the 
veteran's active service or any incident 
therein.  Should the examiner conclude 
that a low back disability preexisted 
service, he or she should provide an 
opinion as to whether such disability 
underwent an increase in disability 
beyond the natural progress of the 
disease during service.  The report of 
examination should include a complete 
rationale for all opinions rendered, with 
references to the medical evidence of 
record where applicable.

3.  The RO should then review the claims 
file to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand.  If it is not, the RO should 
institute corrective action.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO should then readjudicate the claim.  If the benefit 
sought on appeal remains denied, the veteran and his attorney 
should be provided an appropriate supplemental statement of 
the case and an opportunity to respond.  Thereafter, the case 
should be returned to the Board.  The veteran has the right 
to submit additional evidence and argument on the matter 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

